DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I. Fig.3 discloses a power input circuit for a motor drive system wherein a first NMOS switch 30 is connected between a DC bus return path 28 and a second PMOS switch (e.g., “pMOS”).
Species II. Fig.4 discloses another power input circuit for a motor drive system wherein a first PMOS switch 30 is connected between a DC bus supply path 26 and a second PMOS switch (e.g., “pMOS”).
Species III. Fig.5 discloses yet another power input circuit for a motor drive system wherein a first NMOS switch 30 is coupled between a DC bus return path 28 and a second PMOS switch (e.g., “pMOS”), via a third NMOS switch 40.
Species IV. Fig.6 discloses yet another power input circuit for a motor drive system wherein a first NMOS switch 30 is coupled between a DC bus return path 28 and a second PMOS switch (e.g., “pMOS”), via a fourth PMOS switch 40.
Species V. Fig.7 discloses yet another power input circuit for a motor drive system wherein a first NMOS switch 30 is coupled between a DC bus return path 28 
Species VI. Fig.9 discloses yet another power input circuit for a motor drive system wherein a first NMOS switch 30 is coupled between a DC bus return path 28 and a fourth PMOS switch 40, wherein the fourth PMOS switch is controller independent. Additionally, a resistor 42 is present between a gate and a source terminal of the first NMOS switch.
Species VII. Fig.10 discloses yet another power input circuit for a motor drive system wherein a first NMOS switch 30 is coupled between a DC bus return path 28 and a fourth PMOS switch 40, wherein the fourth PMOS switch is controller independent. Additionally, a voltage divider (e.g., resistor R3 44 and resistor R4 46) is present between a gate and a source of the fourth PMOS switch.
Species VIII. Fig. 11 discloses yet another power input circuit for a motor drive system wherein a first PMOS switch 30 is connected between a DC bus supply path and a second NMOS switch 40. Additionally, the connections are controller independent.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 is generic.

(a)	Separate classification
(b)	Recognized divergent subject matter
(c)	A different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/16/2021



	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839